DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Groups 1 and 2 in the reply filed on 11/4/2020 is acknowledged.
Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. 9,254,566 and in view of Kremerman et al. 2013/0115028.
 In Re Claims 1, 5 and 7, Hashimoto et al. teach a robot apparatus, comprising:				a first blade (7) configured for independent rotation relative to the upper arm (5) about an outboard axis (L3), the first blade comprising a first end effector (13) and a second end effector (12), wherein the second end effector is positioned above the first end effector;				a second blade (6) configured for independent rotation relative to the upper arm about the outboard axis, the second blade comprising a third end effector (9) and a fourth end effector (10), wherein the fourth end effector is positioned above the third end effector; and			wherein: the first end effector comprises a first substrate support location having a first nominal center and the second end effector comprises a second substrate support location having a second nominal center, wherein the first nominal center and the second nominal center are aligned along a first vertical axis; (See Fig. 1)											the third end effector comprises a third substrate support location having a third nominal center and the fourth end effector comprises a fourth substrate support location having a fourth nominal center, wherein the third nominal center and the fourth nominal center are aligned along a second vertical axis; (See Fig. 1) and										wherein the first end effector, the second end effector, the third end effector and the fourth end effector are capable of lying one above another when configured in a folded and zeroed configuration. (See Fig. 1 can be folded from 1 to folded configuration.)
Hashimoto et al. do not teach an upper arm configured to rotate relative to a drive motor assembly, the upper arm comprising an inboard end and an outboard end, wherein the inboard end is configured to rotate about a shoulder axis;
However, Kremerman et al. teach a drive motor assembly (114, Fig. 1B); and 			an upper arm (116, 122, Fig. 1B) configured to rotate relative to a drive motor assembly, the upper arm comprising an inboard end (Left end of 116, Fig. 1B) and an outboard end (Right end of 122, Fig. 1B), wherein the inboard end is configured to rotate about a shoulder axis;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an upper arm configured to rotate relative to a drive motor assembly in the apparatus of Hashimoto et al. as taught by Kremerman et al. in order to better protect the motors.
Regarding Claim 26, Hashimoto et al. do not teach a third blade configured for independent rotation relative to the upper arm about the outboard axis, the third blade comprising a fifth end effector and a sixth end effector, wherein the sixth end effector is positioned above the fifth end effector.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third blade with a fifth end effector and a sixth end effector such that the third blade is configured for independent rotation relative to the upper arm about the outboard axis, wherein the sixth end effector is positioned above the fifth end effector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 In Re Claim 8, Hashimoto et al. is silent concerning wherein a first length LI from the shoulder axis to the outboard axis and a second length L2 between the outboard axis and a substrate support center of each of the first end effector, the second end effector, the third end effector, and the fourth end effector, is related by LI < L2 < 2L1. However, It would have been obvious to one of ordinary in the art at the time of the invention was made to have a first length LI from the shoulder axis to the outboard axis and a second length L2 between the outboard axis and a substrate support center of each of the first end effector, the second end effector, the third end effector, and the fourth end effector related by LI < L2 < 2L1 in order to optimize the fit of the robot in the apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Claims 2-4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. as applied to claims 1 and 26 above, and further in view of Seol 2008/008569.
In Re Claims 2-4, Hashimoto et al. teach the apparatus of Claims 1 and 26 as discussed above.
Hashimoto et al. is silent concerning an upper arm drive motor configured to cause the independent rotation of the upper arm; a first drive motor configured to cause the independent rotation of the first blade; a second drive motor configured to cause the independent rotation of the second blade; 
However, Seol teaches a drive motor assembly (180) comprising:				an upper arm drive motor (184) configured to cause the independent rotation of the upper arm (164, 162);												a first drive motor (186) configured to cause the independent rotation of the first blade (152); a second drive motor (188) configured to cause the independent rotation of the second blade (154); and	an upper arm shaft (164a), a first blade shaft (shaft connected to 186, Fig. 4) and a second blade shaft (shaft connected to 188, Fig. 4) wherein the upper arm shaft, the first blade shaft and the second blade shaft are co-axial; (see Fig. 4) and									a first driving pulley (186b) coupled to the first blade shaft and configured to cause the independent rotation of the first blade;									a second driving pulley (188b) coupled to the second blade shaft and configured to cause independent rotation of the second blade; 							
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an upper arm drive motor, first drive motor or second drive motor to the apparatus of Hashimoto et al. as taught by Seol in order to optimize spacing of the drive system.
Regarding Claim 27,  Hashimoto does not teach a third blade configured for independent rotation relative to the upper arm about the outboard axis and the third blade comprising a fifth end effector and a sixth end effector, wherein the sixth end effector is positioned above the fifth end effector and a third drive motor configured to cause the independent rotation of the third blade. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third blade configured for independent rotation relative to the upper arm about the outboard axis, the third blade comprising a fifth end effector and a sixth end effector, wherein the sixth end effector is positioned above the fifth end effector and a third drive motor configured to cause the independent rotation of the third blade in order to increase throughput of the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. as applied to claim 1 above, and further in view of Nagakubo et al. 2018/0082881.
In Re Claim 6, Hashimoto et al. teach the apparatus of Claim 1 as discussed above.
Hashimoto et al. do not teach a first end effector has a fixed position relative to the second end effector such that the first end effector and the second end effector are movable in unison;		a third end effector has a fixed position relative to the fourth end effector such that the third end effector and the fourth end effector are movable in unison; 
However, Nagakubo et al. teach a first end effector (24ab) has a fixed position relative to the second end effector (24at) such that the first end effector and the second end effector are movable in unison; a third end effector (24bb) has a fixed position relative to the fourth end effector (24bt) such that the third end effector and the fourth end effector are movable in unison; 	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a first end effector has a fixed position relative to the second end effector such that the first end effector and the second end effector are movable in unison in the apparatus of Hashimoto et al. as taught by Nagakubo et al. in order to optimize transfers.
 Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. and in view of Nagakubo et al.
In Re Claims 9-11, Hashimoto et al. teach an electronic apparatus; a robot apparatus, comprising:												an upper arm (5) comprising an inboard end and an outboard end, wherein the inboard end is configured to rotate about a shoulder axis (L2);								a first blade (7) configured for independent rotation relative to the upper arm about an outboard axis (L3), the first blade comprising a first end effector (13) and a second end effector (12), wherein the second end effector is positioned above the first end effector;				a second blade (6) configured for independent rotation relative to the upper arm about the outboard axis, the second blade comprising a third end effector (9) and a fourth end effector (10), wherein the fourth end effector is positioned above the third end effector; and				the first end effector comprising a first substrate support location having a first nominal center and a second end effector comprising a second substrate support location having a second nominal center, wherein the first nominal center and the second nominal center are aligned along a first vertical axis; (See Fig. 1) and										the third end effector comprises a third substrate support location having a third nominal center and the fourth end effector comprises a fourth substrate support location having a fourth nominal center, wherein the third nominal center and the fourth nominal center are aligned along a second vertical axis; (See Fig. 1)
Hashimoto et al. do not teach a third blade configured for independent rotation relative to the upper arm about the outboard axis, the third blade comprising a fifth end effector and a sixth end effector, wherein the sixth end effector is positioned above the fifth end effector and the fifth end effector comprising a fifth substrate support location having a fifth nominal center and a sixth end effector comprising a sixth substrate support location having a sixth nominal center, wherein the fifth nominal center and the sixth nominal center are aligned along a third vertical axis. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third blade with a fifth end effector and a sixth end effector such that the third blade is configured for independent rotation relative to the upper arm about the outboard axis, wherein the sixth end effector is positioned above the fifth end effector and fifth end effector comprising a fifth substrate support location having a fifth nominal center and a sixth end effector comprising a sixth substrate support location having a sixth nominal center, wherein the fifth nominal center and the sixth nominal center are aligned along a third vertical axis in order to increase throughput of the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Hashimoto et al. do not teach a mainframe comprising a transfer chamber and at least two process chambers;											a first load lock coupled to the mainframe; a second load lock coupled to the mainframe;		a robot apparatus configured to transport substrates between the first load lock and the second load lock and the at least two process chambers;
However, Seol teaches a mainframe comprising a transfer chamber (130) and at least two process chambers (120,140);									a first load lock (left 122, Fig. 1) coupled to the mainframe; a second load lock (right 122, Fig. 1) coupled to the mainframe;										a robot apparatus (150, Fig. 1) configured to transport substrates between the first load lock and the second load lock and the at least two process chambers; and				wherein the first load lock comprises four substrate locations and wherein the second load lock comprises four substrate locations. (See 124, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a mainframe comprising a transfer chamber, process chambers and load locks to the apparatus of Hashimoto et al. as taught by Seol in order to increase production speed.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al./Seol as applied to claim 9 above, and further in view of Nagakubo et al. 2018/0082881.
In Re Claim 12, Hashimoto et al./Seol teach the apparatus of Claim 9 as discussed above.
Hashimoto et al./Seol do not teach a first end effector has a fixed position relative to the second end effector such that the first end effector and the second end effector are movable in unison;	a third end effector has a fixed position relative to the fourth end effector such that the third end effector and the fourth end effector are movable in unison; 
However, Nagakubo et al. teach a first end effector (24ab) has a fixed position relative to the second end effector (24at) such that the first end effector and the second end effector are movable in unison;												a third end effector (24bb) has a fixed position relative to the fourth end effector (24bt) such that the third end effector and the fourth end effector are movable in unison; and
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a first end effector has a fixed position relative to the second end effector such that the first end effector and the second end effector are movable in unison in the apparatus of Hashimoto et al./Seol as taught by Nagakubo et al. in order to optimize transfers.
Hashimoto does not teach a third blade configured for independent rotation relative to the upper arm about the outboard axis, the third blade comprising a fifth end effector and a sixth end effector, wherein the sixth end effector is positioned above the fifth end effector and the fifth end effector has a fixed position relative to the sixth end effector such that the fifth end effector and the sixth end effector are movable in unison; However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third blade configured for independent rotation relative to the upper arm about the outboard axis, the third blade comprising a fifth end effector and a sixth end effector, wherein the sixth end effector is positioned above the fifth end effector and the fifth end effector has a fixed position relative to the sixth end effector such that the fifth end effector and the sixth end effector are movable in unison in order to increase throughput of the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 9-12 have been withdrawn in addition to Claims 13-23 per Applicant’s remark on Pages 12-13 of the remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652